Citation Nr: 0332156	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  00-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that new and material 
evidence had been submitted been submitted to reopen the 
claim for service connection for a low back disorder; and 
denied service connection for a low back disorder on a direct 
and secondary basis.  

Although the RO determined that new and material evidence had 
been submitted and reopened the claim for service connection 
for a low back disorder, the new and material evidence 
requirement is a legal issue which the Board has a duty to 
address, regardless of the RO's actions.  Hence, the issue 
has been characterized on the initial page of this decision 
accordingly.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The Board notes that in the September 1999 rating decision, 
the RO also denied the veteran's claim for an increased 
rating for the service-connected residuals of a fracture of 
the right tibia and fibula, with a right ankle disability.  
The veteran disagreed with this determination in October 1999 
and he was provided a statement of the case in January 2000.  
However, this issue was not included in his February  did not 
include these issues in his February 2000 substantive appeal.  
Hence, this issue is not in appellate status and will not be 
addressed in this decision.  

The issue of entitlement to service connection for a right 
knee disability will be addressed in the Remand portion of 
this decision.  

FINDINGS OF FACT

1.  By a decision entered in November 1987, the Board denied 
service connection for residuals of a low back injury.  

2.  Additional evidence received since the November 1987 
Board decision, considered in conjunction with the record as 
a whole, is new and so significant that it must be considered 
to fairly decide the merits of the claims for service 
connection for a low back disorder.  

3.  The veteran was involved in a parachute accident in 
service; and it may reasonably be accepted that he sustained 
some type of back trauma as a result of this incident as well 
as his subsequent airborne history.  

4.  Competent medical evidence indicates that it is likely 
that the veteran's currently diagnosed low back disorder was 
related to the trauma he described in service.  


CONCLUSIONS OF LAW

1.  The November 1987 Board decision that denied service 
connection for residuals of low back injury, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2002).  

2.  The additional evidence received subsequent to the 
November 1987 Board decision is new and material, and the 
claim for service connection for a low back disorder, is 
reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  

3.  Resolving reasonable doubt in favor of the veteran, a low 
back disorder is considered to have been incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In general, prior Board decisions are final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except where there is clear and unmistakable error in the 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's initial claim for service connection for a low 
back disability was denied by the Board in a November 1987 
decision, based on a finding that there was no competent, 
medical evidence showing that the veteran injured his back in 
service and continuity of symptomatology had not been 
demonstrated.  The evidence of record at the time the 
decision was made included service medical records which 
indicated that the veteran had broken his ankle while 
parachuting.  However, aside from a single episode of back 
soreness shortly after his entry on active duty, the service 
medical records did not document any treatment for a chronic 
low back disability.  Medical statements from private 
physicians opined that the veteran's currently diagnosed 
herniated disc at L5-S1 was related to the injury he 
sustained in service.  A chiropractor reported that he had 
treated the veteran from April 1968 to January 1985 for a low 
back condition.  He concluded that the veteran's in-service 
fall was the precursor of his back disability.  Upon VA 
examination in March 1985, a diagnosis of possible 
demyelinating disease was rendered.  The Board entered its 
decision in November 1987.  That determination is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 3.104.  

In January 1999, the veteran sought to reopen his claim.  The 
additional evidence submitted included a June 2000 letter 
from P.Thienprasit, M.D. which reported that the it was very 
likely that the veteran's herniated L3-4 disc found during 
surgery was a result of an injury that was most probably 
long-standing in nature.  Furthermore, this was compatible 
with the injury the veteran described during his service.  

The additional evidence associated with the record provides 
further evidence linking the veteran's current low back 
disability to an incident in service.  Consequently, the 
Board concludes that the additional evidence, when considered 
in conjunction with the record as a whole, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a) (2001).  
Accordingly, new and material evidence has been submitted and 
the claim for service connection for a low back disorder is 
reopened.  

III.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  If all the evidence is in 
relative equipoise, the benefit of the doubt should be 
resolved in the veteran's favor, and the claim should be 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if 
the preponderance of the evidence is against the claim, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The veteran's separation form indicates that he served with 
Company D, 1st Airborne Battle Group, 327th Infantry.  He 
attended Airborne School and was awarded the Parachutist 
Badge.  Service medical records reflect that the veteran was 
seen on one occasion shortly after his entrance on active 
duty for complaints of a sore low back.  Subsequently, he 
sustained a simple fracture of the distal third of the right 
fibula and the posterior lip of the tibia during a parachute 
jump in June 1961.  Upon separation examination in April 
1963, the lower extremities and the spine were reported to be 
clinically normal.  

A private medical record dated in January 1983, indicates 
that the veteran complained of pain that radiated down his 
right leg.  The impression was a right L4-5 or L5-S1 
herniated nucleus pulposus.  He was treated with a 
Chymopapain injection.  

In a February 1985 statement, a fellow serviceman reported 
that he recalled that the veteran was involved in a parachute 
accident in service and he complained of back pain on 
numerous occasions after the incident.  However, he did not 
report to sick call.  

Upon VA examination in April 1985, the veteran reported an 
episode of trauma to his low back during the parachuting 
accident in service in 1961.  After clinical evaluation, the 
examiner diagnosed the veteran with chronic low back pain.  
He opined that it was likely secondary to the trauma the 
veteran sustained in service.  

In a November 1985 statement, H.J. Laney, M.D., related that 
he had treated the veteran on several occasions between 1963 
and 1967 for chronic low back pain.  He did not have any 
records available since he had retired.  Dr. Laney stated 
that the veteran's back pain "could well be the result of 
the trauma of the parachute fall."  

Upon VA examination in March 1999, the veteran gave a history 
of a parachute jump in service.  After his broken ankle 
healed, he returned to jump status even though his back 
bothered him.  

Upon VA examination in August 1999, the examiner noted that 
he reviewed the veteran's claims folder.  He observed that 
the veteran injured his right ankle in service during a 
parachute jump.  The veteran had related that he also injured 
his back in the jump but did not complain of any back pain, 
and that beginning in 1965, he sought chiropractic treatment.  
The current diagnosis was chronic low back pain with 
degenerative disc disease at L5-S1.  The examiner concluded 
that he could not state with any degree of medical certainty 
that the veteran suffered a significant injury to his low 
back in service.  

A May 2000 operative report indicated that the veteran 
underwent an L3-4 hemilaminectomy on the right side with 
removal of a herniated disc.  

In a June 2000 letter, Dr. Thienprasit reported that the it 
was very likely that the veteran's herniated L3-4 disc found 
during surgery was a result of an injury that was most 
probably long-standing in nature.  Furthermore, it was 
compatible with the injury the veteran described during his 
military service.  

At a videoconference hearing before the undersigned Veterans 
Law Judge in April 2003, the veteran testified that he 
injured his back at the time he broke his ankle.  
Subsequently, he continued to complete jumps.  He experienced 
problems with his back; however, he did not go on sick call 
or seek any treatment.  He first sought treatment 
approximately five years after his discharge from service.  
He did not sustain any post-service back injuries.  

Service medical records clearly do not document any low back 
injury at the time of the parachute accident in 1961.  
However, the Board finds that it is reasonable to accept the 
veteran's assertions that he injured his back at that time.  
Although the veteran was not serving in a combat capacity, it 
should be recognized that his fall resulted in significant 
trauma to his right ankle and leg.  It is reasonable to 
accept that he sustained some type of milder trauma to his 
back during such a fall.  Furthermore, the veteran attended 
Airborne School and was awarded the Parachutist Badge.  
Hence, it may be conceded that the veteran continued to 
experience some type of impact to his lower back during his 
jumps.  Although no back problems were indicated on 
separation examination, the Board notes that no residuals 
from the fractured right ankle were reported either.  In 
fact, there was no mention of the parachute incident at all.  
Finally, a fellow serviceman recalled the incident the 
veteran experienced in service and indicated that the veteran 
complained of back pain afterwards.  Accordingly, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
he sustained back trauma in service.  

A private medical statement provides evidence that the 
veteran sought treatment for low back pain beginning in 1963, 
and other physicians have opined that the veteran's chronic 
low back pain was secondary to the trauma he described in 
service.  Furthermore, in June 2000, Dr. Thienprasit related 
that the veteran's herniated disc was "long-standing in 
nature" and was compatible with the type of injury he had 
described in service.  There is no opinion to the contrary 
regarding the etiology of the veteran's low back disability.  
The August 1999 VA examiner merely concluded that he could 
not state with medical certainty that the veteran sustained a 
back injury in service; he did not express an opinion as to 
the likely etiology of the currently diagnosed back 
disability.  Consequently, the Board finds that resolving 
reasonable doubt in favor of the veteran, the evidence 
supports the veteran's claim.  Hence, service connection for 
a low back disorder is warranted.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted before the veteran filed his claim to 
reopen.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The Board's decision above to reopen the veteran's claim and 
grant service connection for a low back disorder constitutes 
a full grant of benefits sought by the veteran on appeal.  
Hence, the Board finds that a full and detailed analysis of 
VA's compliance with the VCAA requirements is not needed in 
this case as the veteran could derive no potential benefit 
from any additional development or notice.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  


ORDER

New and material evidence has been submitted, the claim for 
service connection for a low back disorder is reopened.  

Service connection for a low back disorder is granted.  


REMAND

In the September 1999 rating decision, the RO denied the 
veteran's claim for service connection for a right knee 
disorder.  He included this issue in his notice of 
disagreement, and the RO provided him with a statement of the 
case in October 1999.  However, he did not include this issue 
in his substantive appeal.  In February 2002, the RO 
reconsidered the claim without requiring that new and 
material evidence be submitted after the enactment of the 
VCAA, but continued the denial of service connection for a 
right knee disorder on a direct and secondary basis.  In 
August 2002, the veteran filed a notice of disagreement with 
this determination; however, he has not been provided with a 
statement of the case.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed, but a Statement 
of the Case has not been issued, the Board must remand the 
claim to the RO to direct that a statement of the case be 
issued.  Since the veteran has not been provided with a 
statement of the case on the issue of entitlement to service 
connection for a right knee disorder, the matter must be 
remanded.  

Accordingly, this case is REMANDED for the following 
development:

The veteran and his representative should 
be provided with a statement of the case 
pertaining to the issue of entitlement to 
service connection for a right knee 
disorder.  The veteran should also be 
advised of what actions he must take in 
order to perfect an appeal on this issue 
if he wishes it to be considered by the 
Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



